Exhibit 10.2

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is entered into as of the 25th day of June,
2010, by and between the CITY OF GREENVILLE, MISSISSIPPI, a municipal
corporation (“Lessor”), and JMBS CASINO LLC, a Mississippi limited liability
company (“JMBS”).  The performance by JMBS of its obligations under this Lease
is guaranteed by Tropicana Entertainment Inc., a Delaware corporation
(“Tropicana”), in accordance with the terms and conditions set forth in the
Guarantee attached hereto as Exhibit “A” and incorporated herein by reference.

 

RECITALS

 

WHEREAS, Lessor is a municipality in which there is situated a harbor that is a
port of entry.  Lessor owns the land described hereinbelow, and said land is
situated within reasonable and practical proximity to said harbor and/or port. 
Lessor has determined that the lease of said land to JMBS, upon the terms and
conditions and with the safeguards herein stated, is needful for the convenient
use of said land in the aid of commerce and for industrial use, and that said
terms, conditions and safeguards are such as will best promote and protect the
public interest.  The terms and conditions, and the monetary rental herein
stated, have been found by Lessor to be adequate and have been approved by
Lessor in a Resolution authorizing same.  A copy of this Lease is attached to
said Resolution and is incorporated into said Resolution by reference.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, Lessor and JMBS hereby agree as follows:

 

AGREEMENT

 

1.             PREMISES.           For and in consideration of the rent
described below and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessor hereby leases and lets to
JMBS and JMBS hereby rents from Lessor the premises identified as Tract A, Tract
B, and Tract C and described in Exhibit “B” attached hereto and incorporated
herein by reference, together with all easements, rights of way and
appurtenances in connection therewith or thereunto belonging and the
improvements constructed or to be constructed thereon (all of which are
hereinafter referred to as the “Premises”).  The parties acknowledge and agree
that any vessel to be docked adjoining to the Premises and all improvements and
equipment therein shall not constitute part of the Premises nor shall it
constitute a fixture or improvement on the Premises.  Lessor also hereby
acknowledges that during any term of this Lease, the patrons, employees,
contractors, agents, and invitees of JMBS shall have the right in common with
the rest of the public to park in Lessor’s waterfront parking lot adjacent to
the Premises (the “Parking Lot”).

 

2.             TERM.

 

2.1           The initial term of this Lease (the “Initial Term”) shall be for
ten (10) years, commencing on September 1, 2010 (“Commencement Date”) and
expiring at midnight on the 31st day of August, 2020, unless extended by
exercise of an option to renew as set forth hereinbelow.

 

2.2           Lessor also hereby grants unto JMBS two options to renew this
lease for additional terms of five (5) years each (each an “Additional Term”). 
JMBS may exercise either option to renew by giving Lessor written notice of its
intent to do so at least six (6) months prior to the termination date of the
term then in effect.

 

1

--------------------------------------------------------------------------------


 

2.3           The obligations of JMBS under Section 9 hereinbelow shall commence
immediately upon the date on which this Lease has been fully executed by both
parties.

 

3.             RENT.    JMBS agrees to pay Lessor rent (the “Rent”) as follows:

 

3.1           Four Hundred Twenty Thousand Dollars ($420,000.00) per year,
payable at the rate of Thirty-Five Thousand Dollars ($35,000.00) per month in
advance, due and payable on the first day of each and every month for the
Initial Term, and

 

3.2           In the event JMBS exercises its option for an Additional Term, the
annual rent shall be adjusted at the commencement of such Additional Term based
on the Consumer Price Index (All Items) for the United States, published by the
United States Department of Labor, Bureau of Labor Statistics (“Index”), which
is published for the month immediately preceding the date of the commencement of
such Additional Term (“Renewal Index”).  If the Renewal Index has increased over
the Index published for the month immediately preceding the date the immediately
preceding term commenced (“Commencement Index”), the annual rent during the
applicable Additional Term shall be set by multiplying the annual rent for the
immediately preceding term by a fraction, the numerator of which is the Renewal
Index and the denominator of which is the Commencement Index.  If the Renewal
Index has decreased below the Commencement Index, however, the monthly rent
shall remain the same as that of the immediately preceding term.  If the Index
is discontinued or revised during the any term of this Lease, such other
government index or computation with which it is replaced shall be used in order
to obtain substantially the same result as would be obtained if the Index had
not been discontinued or revised.

 

4.             USE: QUIET ENJOYMENT.

 

4.1           JMBS may use the Premises for any lawful purpose, including but
not limited to the placement and/or operation of a gaming vessel on the
Premises.  Notwithstanding any use contemplated herein, JMBS shall have no
affirmative obligation to place or maintain a gaming vessel on the Premises or
to conduct gaming operations or any other specific type of business on the
Premises.  However, JMBS shall have the affirmative obligation to maintain the
vessel, should one be located on the Premises, or other improvements placed on
the Premises in a condition that equals or exceeds the condition of the vessel
on the Premises at the date of execution of this Lease, and, in the event JMBS
ceases operations on the Premises, the vessel shall remain on the Premises no
longer than twelve (12) months from the date of cessation of operations.

 

4.2           Lessor further grants to JMBS the right and permission to
construct, attach and maintain one or more suitable ingress and egress bridges
or ramps and utility lines and facilities between JMBS’ floating facilities and
the Greenville City waterfront, as well as the right to construct, install and
maintain mooring dolphins.  Further, JMBS may construct, attach and/or maintain
any item that would be ancillary to the use of its floating facilities.

 

4.3           JMBS acknowledges that the use and occupancy of the Premises must
conform to any existing rules, regulations, restrictions or ordinances of
Lessor, the Greenville Port Commission, the Board of Mississippi Levee
Commissioners and/or the United States Army Corps of Engineers (collectively,
the “Regulations”) as well as any amendments or additions to such Regulations
applicable to this Lease by Mississippi law.  Nothing contained herein, however,
shall prevent JMBS from exercising any right of appeal, or any other recourse it
may possess under applicable law with regard to the Regulations or any amendment
or addition thereto.  JMBS further agrees that no illegal activity will be
conducted or permitted in or upon the Premises or the facilities located
thereon.  So long as no event of default has occurred and is continuing
hereunder, Lessor and

 

2

--------------------------------------------------------------------------------


 

anyone claiming by, through or under Lessor, warrant that they shall not
interfere with the peaceful and quiet occupation and enjoyment of the Premises
by JMBS.

 

4.4           JMBS agrees and acknowledges that, so long as it leases any
portion of Lessor’s property, JMBS will not discriminate against any person or
persons on the basis of race, color, religion, sec, or national origin.  Lessor
acknowledges that JMBS shall have the right to enforce its own
non-discriminatory rules and regulations relating to the business of JMBS,
including but not limited to “self exclusion” rules and any and all
rules necessary for the safe and reasonable operation of the business of JMBS.

 

5.             TITLE AND CONDITION OF THE PREMISES AND PARKING LOT.  Lessor
hereby represents and warrants that (a) Lessor is the sole owner of fee simple
title to the Premises, subject to (i) any encumbrances of record, (ii) any
rights of way or easements in, on, and over the Premises in favor of the Board
of Mississippi Levee Commissioners, and (iii) the Regulations; (b) Lessor and
the officials executing this Lease on behalf of Lessor have the legal right and
have obtained all necessary authorizations Lessor must have to execute this
Lease; (c) Lessor is the sole owner of fee simple title to the Parking Lot,
subject to any encumbrances of record and the Regulations; (d) the Premises are
not subject to any mortgage, deed of trust, or similar lien; (e) the Premises
are not currently and shall not at any time during any term of this Lease be
subject to real property or ad valorem taxes; and (f) to the best of Lessor’s
knowledge, information and belief, the Premises is free from any hazardous
materials.  Lessor’s representations and warranties shall survive termination or
expiration of this Lease.  The Premises are leased to JMBS in their present
physical condition without representation or warranty by Lessor, except as
provided herein.  JMBS has inspected and examined the Premises and the Parking
Lot has found the same satisfactory.

 

6.             UTILITIES.  JMBS shall arrange for the connection of any utility
services it requires for its use of the Premises and shall pay all charges for
any gas, power, telephone and other utilities used on the Premises by JMBS.

 

7.             MAINTENANCE.  JMBS agrees it will, at its expense, (i) keep and
maintain the Premises, including the improvements thereon, in a neat and orderly
condition and in good repair, except for ordinary wear and tear, and (ii) will
comply with and cause the Premises to comply with the Regulations.

 

8.             ALTERATIONS.  No alterations to the existing improvements on the
Premises, other than those expressly authorized elsewhere herein, shall be made
without Lessor’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed.  Before such consent is given, the JMBS must
provide to Lessor a copy of any and all plans and specifications pertaining to
the alterations and copies of any and all construction agreements.

 

9.             INDEMNIFICATION AND INSURANCE

 

9.1           Indemnification.  As of the date of the execution of this Lease
and as a material part of the consideration for this Lease, JMBS hereby agrees
as follows:

 

(a)           JMBS waives all claims it may have against Lessor for damages to
goods, equipment or merchandise or other items of personal property upon or
about the Premises or the Parking Lot and for injuries, including death, to
persons upon or about the Premises or the Parking Lot from any cause arising at
any time, except as is caused by the active or gross negligence or wanton and
willful misconduct of Lessor;

 

3

--------------------------------------------------------------------------------


 

(b)           JMBS agrees to hold Lessor exempt and harmless from any loss,
damage, expense or injury, including death, to any person, or to the goods,
equipment, merchandise or property of any person or persons arising from the use
of the Premises or the Parking Lot by JMBS, unless caused by the active or gross
negligence or wanton or willful misconduct of Lessor; and

 

(c)           JMBS agrees that, except as caused by the active or gross
negligence and wanton or willful misconduct of Lessor, JMBS shall defend and
indemnify Lessor from any and all claims of any nature whatsoever made by
patrons, whether arriving at or leaving the Premises, arising out of any
condition of the Premises or the Parking Lot.

 

These agreements and indemnities shall include all claims which may exist as of
the date of execution of this Lease related to the use and occupation of the
Premises by JMBS under any previous lease (“Existing Claims”), including but not
limited to that certain lawsuit styled Huey Barnett v. City of Greenville and
JMBS Casino, LLC, Cause No. CI 2007-235 in the Circuit Court of Washington
County, Mississippi, provided, however, that the amount of indemnity JMBS shall
provide to Lessor for Existing Claims shall not exceed, in the aggregate,
$100,000.00, from the date of execution of the Lease.

 

9.2                   Insurance.  From the date of execution of this Lease, JMBS
agrees to carry and maintain, at all times at its own expense, public liability
insurance insuring its interests and the agreements and indemnities in favor of
Lessor set forth hereinabove, against claims for bodily injury, death and
property damage occurring on, in or about the Premises or the Parking Lot with
limits of not less than $1,000,000.00 or the maximum exposure to Lessor under
the Mississippi Tort Claims Act, whichever sum may be greater, with Lessor named
as an additional insured on the policy.  Certificates of such insurance shall be
provided to Lessor for each policy or renewal period.  Any insurance required to
be provided under this Article may be in the form of blanket liability coverage
so long as the blanket policy does not reduce the limits nor diminish the
coverage required herein.  Lessor agrees to promptly notify JMBS of any asserted
claim with respect to which Lessor is or may be indemnified against hereunder
and shall deliver to such party copies of process and pleadings.

 

10.           ASSIGNMENT AND SUBLETTING.  JMBS shall only sublet or assign this
Lease or a portion thereof provided JMBS is not in default of any of the terms
and conditions of the Lease and Lessor gives it written consent to the proposed
sublease or assignment, which consent shall not be unreasonably withheld,
conditioned, or delayed.  No such consent shall be required for (a) a sublease
or assignment to an affiliate, subsidiary or any entity under the common control
of JMBS or to any party purchasing all or substantially all of the assets or
membership interests/stock of JMBS or (b) an assignment or other transfer of the
leasehold interest of JMBS in the Premises to an institutional lender or an
institutional trustee on behalf of one or more lenders or note holders (a
“Lender”) in connection with financing for JMBS, Tropicana, or the subsidiaries
or affiliates of Tropicana.  JMBS agrees to notify Lessor of any such transfer
for which no consent is required within thirty (30) days of same.  Lessor agrees
to permit a Lender to cure any default of JMBS under this Lease if the Lender so
chooses.

 

11.           DAMAGE OR DESTRUCTION.  If the Premises are damaged or destroyed
by fire or other casualty to the extent that JMBS is, in its reasonable opinion,
unable to operate its business from the Premises, JMBS may terminate this Lease
by giving notice thereof to Lessor within thirty (30) days of such damage or
destruction, such termination to be effective as of the date of destruction and
all rents shall abate from the date of destruction for the unexpired Term.

 

4

--------------------------------------------------------------------------------


 

If the Lease is not terminated as provided for above, then this Lease shall
continue in full force and effect and JMBS shall repair any damage to the
Premises so as to restore such Premises (as nearly as practicable) to the
condition thereof immediately prior to such occurrence.  In the event that such
restoration is not substantially completed within six (6) months from the date
of damage or destruction, Lessor may at any time after the expiration of said
six (6) month period elect to terminate the lease by giving written notice to
JMBS, in which event the Lease shall terminate as of the date of such notice and
all rents shall abate from the date of such notice for the unexpired Term of the
Lease.  In the event written notice of termination is not received by JMBS, the
Lease shall continue in full force and effect without abatement of rents.

 

12.           CONDEMNATION.  If the Premises or a substantial portion of the
Premises is taken under the power of eminent domain for any public or
quasi-public use, then JMBS may terminate and cancel this Lease, such
termination to be effective upon the earlier of the date JMBS thereafter vacates
the Premises or the date that the condemning authority takes possession of the
condemned property and thereupon both parties will be relieved of any further
obligation under this Lease, except that the parties will fulfill all of their
obligations hereunder to be performed to the date of such termination or with
respect to claims arising prior to such termination.  In such event, Lessor
shall be entitled to the entire condemnation proceeds.  If less than a
substantial portion of the Premises is so taken, or if a substantial portion is
taken but this Lease is not terminated and canceled as above provided, then
Lessor and JMBS shall share the condemnation proceeds equitably in accordance
with their relative interests, and rent shall continue unabated.

 

13.           SURRENDER OF PREMISES.  Upon the expiration of any term of this
Lease or upon any earlier termination hereof, JMBS shall quit and surrender
possession of the Premises to Lessor in as good order and condition as the
Premises are now or hereafter may be improved by Lessor or JMBS, reasonable wear
and tear and casualty which is not to be restored by JMBS pursuant to this Lease
excepted, and shall, without expense to Lessor, remove or cause to be removed
from the Premises, all debris and rubbish, all vessels, equipment, business and
trade fixtures, and other articles of personal property owned by JMBS or
installed or placed by JMBS on the Premises, and JMBS shall repair all material
damage to the Premises resulting from such removal.  Lessor shall have the
option to have any improvements to the Premises that have become permanent
(non-trade) fixtures remain on the Premises and become the sole property of
Lessor or be removed by and at the expense of JMBS.

 

14.           DEFAULTS AND REMEDIES.

 

14.1         Defaults by JMBS.  The occurrence of any of the following shall
constitute a material default and breach of this Lease by JMBS:

 

(a)           The failure by JMBS to pay the rent hereunder as and when due
where such failure continues for thirty (30) days after notice thereof by Lessor
to JMBS; provided, however, that such notice shall be in lieu of and not in
addition to any notice required under Mississippi law.

 

(b)           The failure by JMBS to observe or perform any other provision of
this Lease where such failure continues for thirty (30) days after notice
thereof by Lessor to JMBS; provided, however, that if the nature of such default
is such that the same cannot reasonably be cured within such thirty (30) days
period, JMBS shall not be deemed to be in default if JMBS shall within such
period commence such cure and thereafter diligently prosecute the same to
completion.

 

5

--------------------------------------------------------------------------------


 

(c)           JMBS’s failure to vacate and surrender the Premises as required by
this Lease upon the expiration of any term or earlier termination of this Lease.

 

14.2         Remedies.  In the event of any such default by JMBS or any breach
of a provision of this Lease by Lessor, the non-defaulting party shall be
entitled to all equitable and legal remedies, including but not limited to
injunctive relief and compensatory damages, attorney’s fees, expenses and costs
of court.

 

15.           NOTICES.  All notices, consents, approvals, requests, demands and
other communications (collectively “Notices”) which Lessor or JMBS are required
or desire to serve upon, or deliver to, the other shall be in writing and mailed
postage prepaid by certified or registered mail, return receipt requested, or by
personal delivery, or given by a nationally recognized overnight delivery
service (such as Federal Express) with all fees prepaid, to the appropriate
address indicated below, or at such other place or places as either Lessor or
JMBS may, from time to time, designate in a written notice given to the other. 
Notices shall be deemed sufficiently served or given at the time of delivery;
provided that refusal to accept delivery of a notice shall constitute successful
and effective delivery thereof.  Notices shall be addressed as follows, as
appropriate:

 

If to JMBS:

 

JMBS Casino LLC

Attn:  Legal Dept.

3930 Howard Hughes Parkway

Fourth Floor

Las Vegas, NV 89169

 

and

 

Tropicana Entertainment Inc.

Attn:  Legal Dept.

3930 Howard Hughes Parkway, Fourth Floor

Las Vegas, NV  89169

 

If to Lessor:

 

City of Greenville, Mississippi

Attn:  Mayor

P.O. Box 897

Greenville, MS  38702-089

 

16.           GENERAL PROVISIONS.

 

16.1         Entire Agreement.  This instrument along with any exhibits and
attachments or other documents affixed hereto, or referred to herein,
constitutes the entire and exclusive agreement between Lessor and JMBS with
respect to the Premises and the estate and interest leased to JMBS hereunder. 
This instrument and said exhibits and attachments and other documents may be
altered, amended, modified or revoked only by an instrument in writing signed by
both Lessor and JMBS.  Lessor and JMBS hereby agree that all prior or
contemporaneous oral understandings, agreements or negotiations relative to the
leasing of the Premises are merged into and revoked by this instrument.

 

6

--------------------------------------------------------------------------------


 

16.2         Successors and Assigns.  Subject to the provisions of Section 10
relating to Assignment and Subletting, this Lease is intended to and does bind
the heirs, executors, administrators, successors and assigns of any and all of
the parties hereto.

 

16.3         Severability.  If any term or provision of this Lease, the deletion
of which would not adversely affect the receipt of any material benefit by
either party hereunder, shall be held invalid or unenforceable to any extent,
the remaining terms, conditions and covenants of this Lease shall not be
affected thereby and each of said terms covenants and conditions shall be valid
and enforceable to the fullest extent permitted by law.

 

16.4         Time of Essence.  Time is of the essence of this Lease and each
provision hereof in which time of performance is established.

 

16.5         Governing Law.  This Lease shall be governed by, interpreted and
construed in accordance with the laws of the State of Mississippi.

 

16.6         Memorandum of Lease.  Lessor and JMBS agree not to record this
Lease, but rather agree to execute a Memorandum of Lease in a mutually agreeable
form, including a description of the Premises, the length of the Initial Term,
and the options for Additional Terms.

 

16.7         Estoppel Certificates.  Within ten (10) days after a request by
either party, the non-requesting party agrees to deliver in recordable form a
certificate to any proposed lender, purchaser, or other interested party,
certifying that this Lease is in full force and effect, that there have been no
amendments or defaults, and such other matters as are reasonably and customarily
requested in such certificates and/or setting forth in relevant detail any
exceptions to such statements.

 

16.8         Counterparts.  Lessor and JMBS agree that this Lease may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which shall constitute one document.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and JMBS have executed this Lease on the dates set
forth hereinbelow but effective as of the date set forth in the first paragraph
above.

 

 

 

LESSOR:

 

 

 

CITY OF GREENVILLE, MISSISSIPPI

 

 

 

 

 

 

 

By:

 

 

 

Heather McTeer Hudson, Mayor

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

Amelia D. Wicks, City Clerk

 

 

STATE OF

 

COUNTY OF

 

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this the        day of                     , 2010, within
my jurisdiction, the within named Heather McTeer Hudson and Amelia D. Wicks, who
acknowledged that they are the Mayor and City Clerk, respectively, of the City
of Greenville, Mississippi, a municipal corporation, and that for and on behalf
of the said municipal corporation, and as its act and deed, he/she executed the
above and foregoing instrument, after first having been duly authorized by said
municipal corporation so to do.

 

 

 

 

 

 

NOTARY PUBLIC

My Commission Expires:

 

 

 

 

 

 

 

[S E A L]

 

8

--------------------------------------------------------------------------------


 

 

JMBS:

 

 

 

JMBS CASINO LLC

 

 

 

 

 

By:

/s/ Scott Butera

 

 

 

 

Its:

President & CEO

 

 

 

 

Date:

      6/25/10

 

 

STATE OF Nevada

COUNTY OF Clark

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this the 25th day of June, 2010, within my jurisdiction,
the within named Scott Butera, who acknowledged that he/she is the President &
CEO of JMBS Casino LLC, a Mississippi limited liability company, and that for
and on behalf of the said company, and as its act and deed, he/she executed the
above and foregoing instrument, after first having been duly authorized by said
company so to do.

 

 

             /s/ Norine Ziemski

 

NOTARY PUBLIC

My Commission Expires:

 

 

 

               May 12, 2013

[S E A L]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

LEASE GUARANTEE

 

Tropicana Entertainment Inc., a Delaware corporation (“Guarantor”), whose
address is 3930 Howard Hughes Parkway, Fourth Floor, Las Vegas, Nevada, 89169,
as material inducement to and in consideration of the City of Greenville,
Mississippi, (“Lessor”) entering into a written lease (“Lease”) with JMBS Casino
LLC, a Mississippi limited liability company (“JMBS”),
dated                       , 2010, including any amendments thereto, pursuant
to which Lessor leased to JMBS, and JMBS leased from Lessor, premises located in
the City of Greenville, State of Mississippi, identified as Tract A, Tract B,
and Tract C in said Lease and more particularly described therein,
unconditionally and absolutely guarantees and promises, to and for the benefit
of Lessor, its successors and assigns, that JMBS shall perform the provisions of
the Lease that JMBS is to perform, including, but not limited to, payment of
rent and any and all other sums, charges, costs and expenses payable by JMBS,
its successors and assigns, under the Lease and the full performance and
observance of all of the covenants, terms, conditions and agreements therein
provided to be performed and observed by JMBS, its successors and assigns.

 

If JMBS defaults under the Lease, Lessor can proceed immediately against
Guarantor or JMBS, or both parties collectively, without prior notice to
Guarantor, and Lessor can enforce against Guarantor or JMBS, or both parties
collectively, any rights that it has under the Lease or pursuant to applicable
laws.  If the Lease terminates and Lessor has any rights it can enforce against
JMBS after termination, Lessor can enforce those rights against Guarantor
without giving previous notice to JMBS or Guarantor, or without making any
demand on either of them.  This Guarantee is a guarantee of payment and not of
collection.

 

Guarantor waives all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor and notices of
acceptance of this Guarantee.

 

This Guarantee shall continue to be effective, or be reinstated, as the case may
be, if at any time any whole or partial payment or performance of any obligation
under the Lease is or is sought to be rescinded or must otherwise be restored or
returned by Lessor upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of JMBS, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for JMBS or any
substantial part of JMBS’s property, or otherwise, all as though such payments
and performance had not been made.

 

If Lessor is required to enforce Guarantor’s obligations by legal proceedings,
Guarantor shall pay to Lessor all costs incurred, including, without limitation,
reasonable attorneys’ fees.

 

No waiver by Lessor of any provision or right hereunder shall be implied from
any omission by Lessor to take any action on account of Lessor’s right under
such provision.  Any express waiver by Lessor of any provision or right
hereunder shall not act as a waiver of any provision or right elsewhere
contained herein, and shall only act as a waiver as specifically expressed in
said waiver, and only for the time and to the extent therein stated.  One or
more waivers by Lessor shall not be construed as a waiver of a subsequent breach
of the same provision or right.

 

All the terms, provisions and agreements of this Guarantee shall inure to the
benefit of and be enforceable by Lessor, its successors and assigns, and shall
be binding upon Guarantor, and its successors and assigns.

 

A-1

--------------------------------------------------------------------------------


 

This Guarantee shall be governed by, and construed in accordance with the laws
of the State of Mississippi.

 

IN WITNESS WHEREOF, Guarantor has executed this Guarantee on this
the                   day of                            , 2010.

 

 

GUARANTOR:

 

TROPICANA ENTERTAINMENT INC.

 

 

 

 

 

 

 

By:

     /s/ Scott Butera

 

 

       Scott Butera

(Print Name)

 

 

 

 

Its:

           President & CEO

 

 

STATE OF Nevada

 

COUNTY OF Clark

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this the 25th day of June, 2010, within my jurisdiction,
the within named Scott Butera, who acknowledged that he/she is the President &
CEO of Tropicana Entertainment Inc., a Delaware corporation, and that for and on
behalf of the said company, and as its act and deed, he/she executed the above
and foregoing instrument, after first having been duly authorized by said
company so to do.

 

 

             Norine Ziemski

 

NOTARY PUBLIC

My Commission Expires:

 

 

 

               May 12, 2013

[S E A L]

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

LEGAL DESCRIPTION OF PREMISES

 

That certain property located in Greenville, Washington County, Mississippi, as
more fully described as follows:

 

Tract A

 

Moorage, dockage and berthing rights upon a strip of 560.0 feet in width as
described thusly:

 

Commencing at the Northeast corner of the Reserve Addition as the same appears
of record in Deed Book “Y” Page 574 of the Land Records of Washington County,
Mississippi, which corner is also the Southwest corner of the intersection of
Walnut and Main Streets; thence along the south right-of-way line of Main Street
Extended, North 55 degrees 30 minutes West 528.00 feet to the point of
beginning, said point being the south end of the property herein leased; thence
North 34 degrees 30 East 560.0 feet to the north end of the property herein
leased. This 560.0 feet strip shall extend in a westerly direction into Lake
Ferguson for an adequate distance from the water’s edge as it rises and falls to
properly moor, dock and/or berth the JMBS Casino facilities and support vessels.

 

Tract B

 

Moorage, dockage and berthing rights upon a strip 85 feet in width on Lake
Ferguson fronting on the Greenville City waterfront; the north line of said
strip being contiguous with the south line of the present lease granted by the
City of Greenville to the Greenville Yacht Club; the east line being the water’s
edge of Lake Ferguson as it rises and falls; the south line being 85 feet south
of and parallel to the aforementioned Greenville Yacht Club south lease line;
and said strip shall extend in a westerly direction into Lake Ferguson for an
adequate distance from the water’s edge of Lake Ferguson, as it rises and falls,
to properly moor, dock and/or berth the JMBS Casino’s gaming casino ship,
support vessels and facilities.

 

Tract C

 

A tract of land 210 feet wide, the south line of which shall be the north edge
of the paved City waterfront; the east line of which is the west edge of the
access concrete sidewalk into Schelben Park, the north line of which is 210 feet
north of and parallel to the north edge of the concrete City waterfront, and the
west line of which is the water’s edge of Lake Ferguson, as it rises and falls,
said tract of land being shown as “Area 2” on the map or plat attached hereto
and made a part hereof by reference as if fully set out herein.

 

B-1

--------------------------------------------------------------------------------

 